Citation Nr: 1200705	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-28 364	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for psychiatric (and other)  residuals of a head injury in service (claimed as traumatic brain injury (TBI)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to November 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, a videoconference hearing was held before the undersigned; a transcript is associated with the claims file; at the hearing the Veteran submitted additional evidence with a waiver of RO initial review.  

Although the RO implicitly reopened the Veteran's claim by deciding the issue on the merits in the rating decision (and the May 2010 statement of the case), the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.  


FINDINGS OF FACT

1.  An August 1998 rating decision denied the Veteran service connection for depression with memory loss, lowered concentration and reduced motor skills as secondary to head injury in service based essentially on findings that there was no evidence of such disability secondary to a head injury in service.  

2.  Evidence received since the August 1998 rating decision tends to show that the Veteran has psychiatric and cognitive impairment disability due to head trauma; relates to unestablished facts necessary to substantiate the claim of service connection for such disabilities as secondary to a head injury in service; and raises a reasonable possibility of substantiating such claim.  
3.  It is reasonably shown that the Veteran has depression and cognitive impairment secondary to a head injury he sustained in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for psychiatric and other disability secondary to head injury in service (claimed as TBI) may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

2.  Service connection for depression and cognitive impairment as residuals of a head injury in service is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as this decision grants the Veteran's claim, there is no reason to belabor the impact of the VCAA on this matter; any error in notice timing or content is harmless.  

B.  Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be reopened.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

An August 1998 rating decision denied the Veteran's claim of service connection for depression with memory loss, lowered concentration and reduced motor skills secondary to head injury in service essentially on the basis that such disability secondary to a head injury in service was not shown.  The Veteran did not appeal that decision and it became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the August 1998 rating decision included: the Veteran's service treatment records (STRs), which show, in pertinent part, that he sustained injuries in a 1971 motorcycle accident, including a cerebral concussion.  The STRs also show a diagnosis of situational reaction manifested by anxiety and depression, and assessments of "depressed" and status post suicidal attempt.  A July 1975 Medical Board diagnosed chronic moderate neurotic depression manifested by irritability, psychomotor retardation, diminished capacity to function, insomnia, moderate precipitating stress (post concussion sequelae, marital troubles), minimal preservice predisposition, and severe military impairment.  

Pertinent evidence at the time of the August 1998 rating decision also included: an August 1976 VA neurologic examination report, which produced a provisional diagnosis of brain damage; x-rays of the skull showing normal findings; a February 1992 VA progress report that shows an Axis I diagnosis of dysthymia and an Axis II diagnosis of schizoid traits (did not meet full criteria for schizoid personality); a February 1992 VA psychiatric evaluation report showing an assessment of adjustment disorder with depressed mood and chronic depression; and a June 1998 VA mental disorders examination (when depression, not otherwise specified (Axis I) and personality disorder, not otherwise specified (Axis II) were diagnosed).  

Pertinent evidence received since the August 1998 rating decision includes: a November 1997 VA psychiatric consult report, which shows diagnoses of adjustment disorder with depressed mood and suicide gestures and depression secondary to head injury; and a November 1997 VA Hospital discharge summary, which show diagnoses of suicidal gesture with overdose of Procardia and depression.  The evidence received since the August 1998 rating decision also includes a September 2009 VA progress report that shows diagnoses of dementia due to head trauma (Axis I) and depression, not otherwise specified; a September 2009 VA examination that shows a diagnosis of traumatic brain injury without post-concussive symptoms noted while in service.  Also associated with the claims file since the August 1998 final rating decision is an October 2009 VA examination addendum, wherein it is noted that the data did not support the Veteran's concern that his change in cognition was due to the head injury he experienced in service.  The diagnosis was cognitive disorder with impairments in memory of unknown etiology.  It was noted that the Veteran's test scores were not consistent with dementia.  Additionally, a May 2011 MRI [magnetic resonance imaging] scan of the brain; and a May 2011 VA psychiatric evaluation, which shows a diagnostic impression of cognitive decline secondary to TBI have been associated with the claims file since the August 1998 final denial.

Since the claim was previously denied based on a findings that disability due to a head injury in service was not shown, for evidence received since to be new and material in this matter, it must relate to this unestablished fact (i.e., it must tend to show a diagnosis of a psychiatric disorder (and/or other disability) that is related to the head injury in service).  

Considering the evidence since the prior denial of the claim in August 1998, the Board finds that it is new and material; it was not previously of record, and it provides a diagnosis of a psychiatric disorder, which is related to a head injury in service.  Specifically, the November 1997 VA psychiatric consult report shows a diagnosis of depression secondary to head injury; the September 2009 VA progress report shows a provisional diagnosis of dementia due to head trauma, and a May 2011 VA psychiatric evaluation report shows an impression of cognitive decline secondary to TBI.  This new evidence pertains to the unestablished fact necessary to substantiate the claim of service connection for depression with memory loss, lowered concentration and reduced motor skills secondary to head injury in service (claimed as TBI), and raises a reasonable possibility of substantiating the claim (and is therefore material).  As new and material evidence has been received, the claim may be reopened.  

The analysis progresses to de novo review.  Notably, the Veteran is not prejudiced by the Board not returning the matter to the RO for initial de novo consideration upon reopening because, as was noted, the RO has conducted a de novo adjudication.  More significantly, the Board is allowing his claim.  

The Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; § C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran claims that he has had depression and cognitive problems since he was in a coma from a head injury he sustained in a motorcycle accident in service.  He was in a coma for sixty-one hours and a semi coma for thirty-one days.  He asserts that after coming out of the comatose state, he had problems learning to walk again, and had permanent disability from physical sequelae, and permanent mental and emotional problems.  His STRs confirm he sustained multiple fractures and a cerebral concussion from a motorcycle accident in October 1971.  A November 1972 Medical Board Report revealed a diagnosis of cerebral concussion.  A May 1975 clinical note shows he was in a coma for sixteen days following the motorcycle accident and had since had short periods of retrograde amnesia.  Also in May 1975 he had assessments of "depressed" and status post-suicidal attempt.  On July 1975 Medical Board Report, it was noted that the Veteran had made a satisfactory vocational and marital adjustment prior to the motorcycle accident and while there were no specific organic brain deficits, his ability to deal with vocational and interpersonal relationships had been markedly impaired since the accident.  The diagnoses were chronic, moderate, improved neurotic depression manifested by irritability, psychomotor retardation, diminished capacity to function, insomnia, moderate precipitating stress (post concussion sequelae, marital troubles), minimal preservice predisposition, and severe military impairment.  It was also noted that he was unfit for duty.

On August 1976 VA neurologic examination the Veteran related that he was involved in a motor cycle accident in October 1971 and was in a coma a number of hours and then was semi-comatose for about a month.  He stated that he has "memory and emotional problems."  He was given a provisional diagnosis of brain damage.  In a February 1992 VA progress report the Veteran reported he was more depressed and had passing thoughts of suicide (after learning his wife was leaving him).  The assessment was adjustment disorder with depressed mood.  In a November 1997 VA consultation report, it was noted that he reported a history of depression since his head injury in the motorcycle accident in service.  The impression was adjustment disorder with depressed mood and suicide gestures, and depression secondary to head injury.

On June 1998 VA mental disorders examination it was noted that the Veteran was referred for complaints of depression, reduced concentration, memory loss and reduced motor skills due to head trauma in service.  He reported that he had short term memory problems and recognized that he handles stress poorly.  The diagnosis was depression, not otherwise specified (Axis I), and personality disorder, not otherwise specified (characterized by limited stress tolerance and propensity to impulsive behavior under stresses.) (Axis II).  The examiner commented that clinical examination did not establish an organic basis for the Veteran's difficulties.  Detailed psychological testing was needed in order to establish whether that is a factor.

On September 2009 VA examination the diagnosis was traumatic brain injury without post-concussive symptoms noted in service.  On subsequent September 2009 VA mental health consult for TBI and psychiatric disability, the diagnoses were dementia due to head trauma (provisional), and depression.  

In an October 2009 addendum to the VA examination report, the examiner commented that the "scores" (scores from tests taken at examination) for cognitive sequelae from the Veteran's head injury when he served in the military, were not consistent.  It was noted that his behavioral and occupational adaptation since military service did not support cognitive sequelae from a head injury.  It was also noted that a more plausible explanation for the noted memory difficulties reflected in the scores was that the Veteran may be experiencing accelerated age-related decline of unknown etiology, and unrelated to an old head injury.  The diagnosis was cognitive disorder with impairments in memory of unknown etiology.  It was noted that the Veteran's "scores" were not consistent with dementia.  

On a May 2011 VA psychiatric evaluation report it was noted that the Veteran requested the evaluation because of ongoing memory problems.  He was interviewed and the claims file was reviewed.  The examiner noted that the claims file clearly documents the effects of the brain injury on the Veteran's subsequent emotional and cognitive states.  The diagnostic impressions were cognitive decline secondary to TBI and major depressive disorder.

On review of the record, and resolving reasonable doubt in the Veteran's favor, the Board finds that he has the claimed emotional/psychological disability and cognitive impairment secondary to head injury in service.  The Board notes that while there is conflicting evidence regarding a nexus between the Veteran's cognitive impairment and depression and his head injury in service, a VA medical professional has nonetheless (and most recently) opined that they are related.  Resolving any remaining reasonable doubt in the Veteran's favor, the Board finds that a nexus between the Veteran's documented head injury in service and his current depression and cognitive impairment is indeed shown, and that service connection for such disability as a residual of head injury in service is warranted.  


ORDER

The appeal to reopen a claim of service connection for residuals of a head injury in service is granted; service connection for depression and cognitive impairment as residuals of such injury is granted on de novo review.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


